Citation Nr: 0705852	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  01-00 757	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to August 19, 1998, 
for a grant of service connection for renal disease. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from June 1974 to July 1977.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  On July 3, 2001, the Board issued a 
decision that denied the veteran's claim for an effective 
date earlier than August 19, 1998, for a grant of service 
connection for renal disease.  The Board's decision was 
vacated by the United States Court of Appeals for Veterans 
Claims (Court) on January 16, 2003, and the matter was 
remanded to the Board for readjudication.  On March 7, 2003, 
the Court entered judgment.

In an order dated July 22, 2004, the Court noted that the 
Secretary of Veterans Affairs (Secretary) had filed a Notice 
of Appeal to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and further observed that 
the Federal Circuit on May 6, 2004, had vacated the January 
2003 order and remanded the matter to the Court.   The Court 
thereupon recalled the March 2003 judgment, revoked the 
January 2003 order, vacated the Board's July 2001 decision, 
and remanded the matter for readjudication.

In an Order dated August 25, 2006, the Court stated that the 
veteran's appeal to the Federal Circuit of the July  2004 
order was dismissed on June 14, 2006.  The Court then took 
note of the Secretary's July 20, 2006, motion to dismiss the 
appeal based on the veteran's death on May 25, 2005.  In 
dismissing the appeal, the Court recalled its judgment and 
mandate, revoked the order of July 22, 2004, and vacated the 
Board decision of July 3, 2001.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1974 to June 1977.

2.  On July 13, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle that the veteran died in May 2005.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


